Filed 5/30/13 P v. Johnson CA1/3
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                DIVISION THREE


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A137588
v.
BYRON JOHNSON,                                                       (San Mateo County
                                                                     Super. Ct. No. SC076394)
         Defendant and Appellant.


         Byron Johnson (appellant) appeals from a judgment entered after he pleaded no
contest to being a felon in possession of a firearm (a shotgun) (Pen. Code, § 29800,
subd. (a)(1)).1 Appellant’s counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 and requests that we conduct an independent review of the record.
Appellant was informed of his right to file a supplemental brief and did not file such a
brief. Having independently reviewed the record, we conclude there are no issues that
require further briefing, and affirm the judgment.
                              FACTUAL AND PROCEDURAL BACKGROUND
         An information was filed August 28, 2012, charging appellant with two felony
counts of unlawful possession of a firearm (a shotgun and a rifle) with a prior felony
conviction (§ 29800, subd. (a)(1)). The information further alleged that appellant’s prior
felony convictions rendered him presumptively ineligible for probation (§ 1203,
subd. (e)(4)). The information was based on a search that police conducted, pursuant to a


1
     All further statutory references are to the Penal Code unless otherwise stated.


                                                             1
search warrant, at a residence at which appellant appeared to be living. Although
appellant was not the target of the search warrant, a shotgun and a rifle, as well as mail
addressed to appellant, were found in the master bedroom of the residence. After being
advised of his Miranda rights (Miranda v. Arizona (1966) 384 U.S. 436), appellant told
one of the officers that the firearms belonged to him. The officer who found the firearms
opined that both weapons were loaded and capable of shooting. Appellant had two prior
felony convictions.
       At arraignment, appellant entered a plea of not guilty to both counts and denied
the prior conviction allegations. Later, after waiving his Boykin/Tahl rights (Boykin v.
Alabama (1969) 395 U.S. 238; In re Tahl (1969) 1 Cal.3d 122), he pleaded no contest to
one count of unlawful possession of a shotgun (§ 29800, subd. (a)(1), count 1) in
exchange for dismissal of the balance of the information. Defense counsel stipulated to
the use of the preliminary hearing transcript as the factual basis for the plea. Appellant
waived his right to a presentence report and consented to immediate sentencing. The
court suspended imposition of sentence and placed appellant on probation for three years.
As a condition, the court imposed a two-day county jail term, with a total of two days for
time served. The court also imposed standard terms of probation, including a ban on the
possession of dangerous weapons, and counseling, treatment and training. The court
imposed a $240 restitution fine (§ 1202.4, subd. (b)), a suspended $240 probation
revocation fine (§ 1202.44), a $40 court security fee (§ 1465.8), a $30 criminal conviction
assessment (Gov. Code § 70373), and a probation supervision fee not to exceed $100 per
month (§ 1203.1b).
                                        DISCUSSION
       We have reviewed the entire record and conclude there are no arguable issues that
warrant further briefing. Appellant has not sought to withdraw his plea, and in any event,
there is no clear and convincing evidence of good cause to allow him to do so. Appellant
was adequately represented by counsel at every stage of the proceedings. Counsel
stipulated to a factual basis for the plea. There was no sentencing error. There are no
issues that require further briefing.


                                             2
                                 DISPOSITION
     The judgment is affirmed.



                                         _________________________
                                         McGuiness, P.J.


We concur:


_________________________
Siggins, J.


_________________________
Jenkins, J.




                                     3